DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claims of 9/2/2021 has obviated the rejection under 35 usc 103 in that the closest reasonable prior art to the instant application, see cited Breslow in view of Shen of record, and further cited Zhang (IDS of 8/31) and GE et al and Jindal (IDS of 6/7/2021). Jindal, Zhang, and Breslow in view of Shen evaluate PPG data as well as utilize cloud storage and accuracy measurements to estimate the accuracy of data acquired, but fail to disclose and teach the generation and storage of a quality estimator engine for acquired PPG data such that the probability of a measurement with PPG data is accurate relative to ECG data and windowed to set a specific measurement window for accuracy and probability determination within the window of data. The estimator engine of the instant application differs from traditional measurements of accuracy in that it creates an evaluation of likelihood that heart rate data from an uncalibrated PPG sensor and feature data set is accurate based on the engine comparing a distribution . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793